— Motion granted, and questions certified as follows: First, in determining the value of an established business under section 42, chapter 724 of the Laws of 1905, as amended by section 9, chapter 314 of the Laws of 1906, should interest upon the capital used in the business, whether real or personal property, be charged as an expense against the gross profits? Second, in determining the value of an established business under said section 42 should the value of the services of the proprietor and the members of his family in the business be charged as an expense? Third, in determin-' ing the value of a farm boarding house business, under said section 42, should the market value of the farm produce consumed by the boarders be charged as an expense? Fourth, in the trial of a claim for damages to an established business under said section 43 is the city of Hew York entitled to prove any circumstances in abatement of such damages which will tend to mitigate or lessen them? Fifth, assuming the claimants, Bishop Brothers, conducted a summer boarding house and livery business upon a farm not owned by them, but owned by then1 mother, and whose boarders were non-residents of the county of Ulster, which farm and the buildings thereon were condemned and acquired by the city of Hew York under the provisions of chapter 724 of the Laws of 1905, as amended by chapter 314 of the Laws of 1906, that their mother was awarded the value of the farm and buildings and received the award, was the summer boarding house and livery business, conducted by the claimants on the prop*905erty, an estabhshed business within the meaning of the said acts, and can the claimants prosecute a claim for its decrease in value if any such decrease there be?